PER CURIAM.
Terrance Massey seeks to appeal the district court’s order and order on reconsideration denying relief on his second petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). Massey never received authorization to file a second § 2254 petition, and consequently, the district court lacked authority to act on Massey’s second petition. See 28 U.S.C.A. § 2244(b) (West 1994 & Supp.2001). Accordingly, we deny a certificate of appealability and dismiss the appeal. See Massey v. Maryland, No. CA-01-3086-MJG (D. Md. filed Nov. 7, 2001, entered Nov. 8, 2001; filed Nov. 30, 2001, entered Dec. 3, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.